Motion by respondent to dismiss appeal, denied. Cross motion by appellant to dispense with printing, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten 'brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Cross motion by appellant to enlarge time to perfect the appeal, granted; time enlarged to the May Term, beginning April 23, 1962; appeal ordered on the calendar for said term. Cross motion by appellant for assignment of a Justice to settle the record on appeal upon the ground that the County Judge who tried the case is now a Justice of the Supreme Court. Motion denied as unnecessary. Section 458 of the Code of Criminal Procedure expressly provides that when “the defendant intends to appeal from a judgment entered after a trial of an issue of fact * * * it shall not be necessary to make a ease * * * as prescribed in this section, but the appeal shall be heard upon the judgment-roll including the copy of the minutes of the trial filed as prescribed by section four hundred fifty-six [of the Code of Criminal Procedure].” Beldock, P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.